Citation Nr: 1218640	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  08-18 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to initial evaluation in excess of 50 percent for panic disorder.  

2.  Entitlement to an initial evaluation in excess of 30 percent for migraines.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel





INTRODUCTION

The Veteran had active service from July 1964 to July 1966.  

By the receipt of evidence in June 2006 and operation of 38 C.F.R. § 3.156(b), this case is considered to come before the Board of Veterans' Appeals (the Board) on appeal from a December 2005 rating decision of the St. Petersburg, Florida, VA Regional Office (RO).  

The Board notes that the Veteran withdrew his hearing request in December 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In March 2012 correspondence, the Veteran's representative asserted total social and occupational impairment due to service-connected panic disorder and migraine headaches.  The Board construes the statement as one of worsening symptoms since the December 2008 VA examinations.  As such, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his panic disorder and migraines.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Since the claims file is being returned it should be updated to include VA treatment records compiled since May 2007.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA medical records pertaining to the Veteran that are dated from May 2007.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  

2.  After any additional records are associated with the claims file, arrange for the Veteran to undergo an appropriate VA examination(s) to determine the extent and severity of his panic disorder and migraines.  The claims folder should be made available to and reviewed by the examiner(s).  All indicated tests should be performed.  The psychiatric examination report should acknowledge and discuss the various GAF scores of record, to include the GAF score of 49 in a May 2007 VA treatment record, as well as the GAF score of 60 on VA examination in March 2007 and of 68 on VA examination in December 2008.  In addition, in addressing the severity of the Veteran's migraines, the examiner should opine as to whether the Veteran has very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The rationale for all opinions expressed should be provided.  

3.  Thereafter, readjudicate the Veteran's appeal, including with consideration given to any entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s) as may be indicated from the holding in Buie v. Shinseki, 24 Vet. App. 242 (2011).  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


